224 U.S. 680 (1912)
ENGLISH
v.
RICHARDSON, TREASURER OF TULSA COUNTY, OKLAHOMA.
No. 559.
Supreme Court of United States.
Argued February 23, 1912.
Decided May 13, 1912.
ERROR TO THE SUPREME COURT OF THE STATE OF OKLAHOMA.
Mr. Willard L. Sturdevant, with whom Mr. Grant Foreman and Mr. M.L. Mott were on the brief, for plaintiff in error.
Mr. Charles West, Attorney General of the State of Oklahoma, for defendants in error.
MR. JUSTICE LAMAR delivered the opinion of the court.
The plaintiff holds a patent dated December 12, 1902. It was issued to her as a member of the Creek Nation when the tribal lands were divided in pursuance of the same general policy as that discussed in Choate v. Trapp, ante, p. 665. There were, however, a few differences. The tax exemption covered only the homestead of forty acres, *681 and there was a restriction on alienability for 21 years. The patent, instead of being "framed in conformity with the Agreement," as in the case of the Choctaws and Chickasaws, bore on its face a provision that the land should be non-taxable; the language of the Agreement incorporated in the act of Congress, being that "Each citizen shall select from his allotment forty acres of land . . . as a homestead, which shall be and remain non-taxable, inalienable and free from any encumbrance whatever for 21 years from the date of the deed therefor, and a separate deed shall be issued to each allottee for his homestead, in which this condition shall appear."
These differences are not material. The right of plaintiff to the exemption granted by Congress is protected by the Constitution on principles stated and applied in Choate v. Trapp. The judgment dismissing her complaint is therefore reversed and the case remanded for proceedings not inconsistent with that opinion.
Reversed.